DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to claims 1-6, 7, 15, and 18 and the introduction of claims 19-20 in the response filed July 28, 2022, are acknowledged by the Examiner.
Claims 16-17 remain withdrawn.
Claims 1-15 and 18-20 are under consideration  

Response to Arguments
In response to “Rejections under 35 U.S.C. § 112”
	Applicant’s amendment to claim 1 has overcome the current 112 antecedent basis rejection, it is therefore withdrawn. The amendment has created a new 112 rejection, see below. 
In response to “Rejections under 35 U.S.C. § 102”
“A. Independent Claim 1”
Applicant’s arguments, with respect to the rejections of claim 1 and 15 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scott (US 4950222) in view of Bongiovanni et al (US 6001057). Scott remains the primary reference in the current rejection as it continues to share structural and functional characteristics with the instant application. 
“B. Independent Claim 18”
Applicant’s arguments that the capability of prior art is not enough for a 102 rejection of claim 18 are unfounded. The limitation as it is written only directly claims “one instrument section” then goes on to specify that this section must be capable of holding an instrument tray. Since there is no active structural features in the limitation, the prior art can be relied upon for a generic area that is capable of doing the same. The limitation is a capability limitation and thus the capability of the prior art may be relied upon for a 102 rejection. Scott remains the primary reference in the current rejection as it continues to share structural and functional characteristics with the instant application.
In response to “Rejections under 35 U.S.C. § 103”
“A. Claims 8-14”
	The arguments are drawn to the rejection of claim 1, see above for claim 1 response. No new arguments are presented. 
“B. Independent Claim 15”
With respect to claim 15, Applicant argues that Scott/Erikson does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Scott remains the primary reference in the current rejection as it continues to share structural and functional characteristics with the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an environmental control system" in line 9 and in line 14 further introduces “an environment control system”. It is unclear whether Applicant is introducing a second control system or intends to refer to the previously introduced system. For the sake of compact prosecution Examiner will interpret the limitation to be introduced in line 9 and referenced in line 14. 
Claims 2-14 are rejected as being dependent on a rejected claim above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (US 4950222).
With respect to claim 18, Scott discloses A portable surgical system (Fig 1, surgical system shown can be moved as it is not permanently secured thus is portable) comprising: a flexible enclosure separating a surgical environment inside the flexible enclosure from an user environment outside the flexible enclosure (Fig 1, col 5 ln 5-15, col 1 ln 15-20, flexible material makes a sanitary environment), the flexible enclosure comprising: a drape configured to be disposed on or around a surgical site of a patient's body and to expose the surgical site (Fig 1, col 6 ln 25-35, drape 10 around opening 30 at and exposing the surgical site); and one or more areas of high optical clarity for viewing the inside of the flexible enclosure (Fig 1, clear window 12, col 5 ln 15-20), wherein, while the surgical system is deployed in use, only the surgical site is included within the flexible enclosure, and the remainder of the patient body is essentially excluded from the surgical environment inside the flexible enclosure (Fig 1, col 6 ln 25-35, drape 10 around opening 30 at and exposing the surgical site, enclosure rests above the patient so only the surgical site is included in the enclosure); an environmental control system configured to supply air to the flexible enclosure and to create essentially sterile conditions inside the flexible enclosure (Fig 2, environmental control pump 38/40); one or more ports for accessing the surgical site (Fig 2, port is connection between tube/conduit 36 and pump 38/40); and one instrument section configured to accommodate inside the flexible enclosure an instrument tray disposed above a portion of the patient's body (Fig 2, “instrument section” is being interpreted broadly to be any section that is capable of holding an instrument tray as there are not structural limitations regarding the feature outside of that it is capable of holding an instrument tray and residing above the patient; portion of drape 10 adjacent to flap 50 is near to the surgical site 30 and is a volume that would be capable of holding an instrument tray, further instrument trays can be passed through flap 50 and then be seen using window 12, further the drape enclosure is flexible and thus can be bend to rest on a table above the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Bongiovanni et al (US 6001057). Claims 19-20 have been reordered according to their dependence on claim 15.
With respect to claim 1, Scott discloses A portable surgical system (Fig 1, surgical system shown can be moved as it is not permanently secured thus is portable) comprising: a flexible enclosure separating a surgical environment inside the flexible enclosure from an user environment outside the flexible enclosure (Fig 1, col 5 ln 5-15, col 1 ln 15-20, flexible material makes a sanitary environment), the flexible enclosure comprising: a drape configured to be disposed on or around a surgical site of a patient's body and to expose the surgical site (Fig 1, col 6 ln 25-35, drape 10 around opening 30 at and exposing the surgical site); one or more areas of high optical clarity for viewing the inside of the flexible enclosure (Fig 1, clear window 12, col 5 ln 15-20); … configured to cause an essentially uniform laminar airflow on the surgical site (col 5 ln 00-5, col 8 ln 00-5, a conduit 36 which supplied continuous air flow to the surgical site thus can produce laminar flow as laminar flow is a product of a series of controllable variables), wherein, while the surgical system is deployed in use, only the surgical site is included within the flexible enclosure (Fig 1, enclosure rests above the patient so only the surgical site is included in the enclosure), and the remainder of the patient body is essentially excluded from the surgical environment inside the flexible enclosure (Fig 1, enclosure rests above the patient so only the surgical site is included in the enclosure); an environmental control system configured to supply air to the flexible overhead tube of the flexible enclosure and to create essentially sterile conditions inside the flexible enclosure (Fig 2, environmental control pump 38/40); and one or more ports for accessing the surgical site (Fig 2, port is connection between tube/conduit 36 and pump 38/40).
Scott is silent on and a flexible overhead tube attached to the inside of the flexible enclosure and connected to an environmental control system, wherein the flexible tube is disposed above the surgical site and is configured to cause an essentially uniform laminar airflow on the surgical site (Scott discloses a conduit 36 which supplied continuous air flow to the surgical site thus can produce laminar flow as laminar flow is a product of a series of controllable variables, col 5 ln 00-5, col 8 ln 00-5, but the tube of Scott is not explicitly flexible).
Bongiovanni et al teaches an analogous isolation system with a drape 14 having a series of areas of optical clarity (Fig 3), wherein the conduit 42/40 which provides airflow (analogous to the a conduit 36 which supplied continuous air flow of Scott) which further has a flexible overhead tube attached to the inside of the flexible enclosure and connected to an environmental control system (Fig 6, col 5 ln 45-65, flexible tube 48/46 which extend from the lower to the upper side of the user and is connected to environmental control system “ECS” 11, tube is flexible as it can be fully collapsed and expanded- Fig 1-Fig 3, col 6 ln 00-5), wherein the flexible tube is disposed above the surgical site and is configured to cause an essentially uniform laminar airflow on the surgical site (Fig 6, col 5 ln 45-65, flexible tube 48/46 which extend from the lower to the upper side of the user, ESC 11 is capable of providing continuous air flow thus can be made to cause uniform air flow as it is a result of controlled variables).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape system of Scott to have the conduit be flexible, extend inside the enclosure, and extend above the user as taught by Bongiovanni et al in order to better provide air into the enclosure and still be collapsible (Bongiovanni et al col 5 ln 45-65, col 6 ln 00-5).
With respect to claim 2, Scott/Bongiovanni et al discloses The portable surgical system of claim 1, wherein the flexible enclosure further comprises at least one instrument section configured to accommodate inside the flexible enclosure an instrument tray (Scott Fig 2, Fig 2, “instrument section” is being interpreted broadly to be any section that is capable of holding an instrument tray as there are not structural limitations regarding the feature outside of that it is capable of holding an instrument tray and residing above the patient; portion of drape 10 adjacent to flap 50 is near to the surgical site 30 and is a volume that would be capable of holding an instrument tray, further instrument trays can be passed through flap 50 and then be seen using window 12, further the drape enclosure is flexible and thus can be bend to rest on a table above the user).  
With respect to claim 3, Scott/Bongiovanni et al discloses The portable surgical system of claim 1, wherein the system further comprises a frame configured to support the flexible enclosure, wherein the frame is disposed outside the flexible enclosure (Scott Fig 1, table 42 is an example of a frame and indirectly supports the flexible enclosure through supporting the pump/environmental control 38/40, table 42 is outside the flexible enclosure 10). 
With respect to claim 4, Scott/Bongiovanni et al discloses The portable surgical system of claim 1, further comprising one or more arm ports disposed into the sides of the flexible enclosure (Scott Fig 1, arm ports are sleeves 21/20/19/18), wherein each arm port is configured such that the arm port permits an user's arm to access the surgical site (Scott col 3 ln 10-25, arm ports/sleeves allow for arm insertion and access to site) without substantially allowing either inward contamination of the surgical site by external air or outward contamination of the provider by contaminants emanating from the patient body (Scott col 3 ln 10-25, col 6 ln 5-10, arm ports/sleeves in communication with air pump 40/38 would prevent unwanted outward air to enter); and wherein at least some of the arm ports are configured to enable an operating instrument to access the surgical site (Scott col 5 ln 50-55, enable surgery thus operation of surgical instruments).  
With respect to claim 5, Scott discloses The portable surgical system of claim 1, further comprising one or more material ports disposed into the sides of the flexible enclosure (Scott Fig 1, material portions 50 and 52), wherein the material ports are configured so as to permit materials to be taken into and out of the flexible enclosure without substantially allowing either inward contamination of the surgical site by external air or outward contamination of the provider by contaminants emanating from the patient body (Scott col 6 ln 60-col 7 ln 5, material ports 50/52 allow for removal of material without contaminating the site).  
With respect to claim 6, Scott/Bongiovanni et al discloses The portable surgical system of claim 2, wherein the instrument tray is disposed proximately to the surgical site above a portion of the patient's body (Scott Fig 2, as the size of the surgical site 30 does not take up the whole of the flexible enclosure and there are access points such as flap 50 there is room and capability to insert a tray for instruments above the body, Examiner notes that the instrument tray was not actively introduced in the parent claim 2 so the feature is not actively claimed in the current limitation, thus as the device is capable of the claimed feature it meet the claim limitation).  
With respect to claim 7, Scott/Bongiovanni et al discloses The portable surgical system of claim 1, wherein the flexible tube comprises in whole or in part a collapsible tube configured to assume an open state while airflow through the collapsible tube exerts radial outward pressure sufficient to overcome the radial inward pressure of the flexible enclosure (Bongiovanni et al col 7 ln 15-20, collapsible but with air flow pressure, the tube exerts radial pressure and is expanded), and to assume a collapsed closed state when the airflow through the collapsible tube is low such that the pressure exerted by the airflow is less than the radial inward pressure of the flexible enclosure (Bongiovanni et al col 6 ln 00-5, no air flow in collapsed state); and wherein the open or closed state of the collapsible tube serves as an indicator of airflow status to the flexible enclosure (Bongiovanni et al, no air flow results in a collapsed state and air flow creates radial pressure so the tube structure can be used as an indicator of air flow).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape system of Scott to have the conduit be flexible, extend inside the enclosure, and extend above the user as taught by Bongiovanni et al in order to better provide air into the enclosure and still be collapsible (Bongiovanni et al col 5 ln 45-65, col 6 ln 00-5).
With respect to claim 8, Scott/Bongiovanni et al discloses The portable surgical system of claim 1, wherein the flexible tube comprises in whole or in part a plurality of perforations disposed linearly along the flexible tube (Bongiovanni et al Fig 6, perforations 56 linearly along the tube 48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape system of Scott to have the conduit be flexible, extend inside the enclosure, and extend above the user as taught by Bongiovanni et al in order to better provide air into the enclosure and still be collapsible (Bongiovanni et al col 5 ln 45-65, col 6 ln 00-5).
With respect to claim 9, Scott/Bongiovanni et al discloses The portable surgical system of claim 8, wherein the distribution of the perforations along the flexible tube essentially follow an inverse of an elliptically shaped function (Bongiovanni et al Fig 6, there exists some elliptically shaped function, out of the infinite possibility of functions, to which the perforations would be an inverse thereof, whether in whole or in part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape system of Scott to have the conduit be flexible, extend inside the enclosure, and extend above the user as taught by Bongiovanni et al in order to better provide air into the enclosure and still be collapsible (Bongiovanni et al col 5 ln 45-65, col 6 ln 00-5).
With respect to claim 10, Scott/Bongiovanni et al discloses The portable surgical system of claim 8, wherein the positions of the perforations along the flexible tube are determined according to a specific set of mathematical expressions (Bongiovanni et al Fig 6, perforations 56 along the tube 48, there is obviously some mathematical equation that would meet any spacing or location).
The claimed phrase “determined according to a specific set of mathematical expressions” is being treated as a product by process limitation; that is, that the series of perforations of the apparatus are done by a process that uses mathematics.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape system of Scott to have the conduit be flexible, extend inside the enclosure, and extend above the user as taught by Bongiovanni et al in order to better provide air into the enclosure and still be collapsible (Bongiovanni et al col 5 ln 45-65, col 6 ln 00-5).
With respect to claim 11, Scott/Bongiovanni et al discloses The portable surgical system of claim 8, wherein the positions of the perforations along the flexible tube are determined by a computation comprising a plurality of iterations, the iterations further comprising: a first step wherein a set of exit flow velocities is assigned to each of the perforations; a second step wherein the set of exit velocities assigned in the first step is used to calculate a set of longitudinal flow velocities in the flexible tube; a third step wherein the set of longitudinal flow velocities calculated in the second step are used to calculate a set of pressures corresponding to each of the perforations; a fourth step wherein Bernoulli's equation and the set of pressures calculated in the third step are used to calculate an updated set of exit velocities corresponding to each of the perforation; and a fifth step wherein the updated set of exit velocities determined in the fourth step are scaled such as to satisfy mass conservation, thereby obtaining a set of estimated velocities corresponding to each of the perforations, wherein the set of estimated velocities determined in the fifth step of an iteration are used as input for the next iteration (Bongiovanni et al Fig 6, perforations 56 along the tube 48).
The claimed phrase “determined by a computation comprising a plurality of iterations, the iterations further comprising: a first step wherein a set of exit flow velocities is assigned to each of the perforations; a second step wherein the set of exit velocities assigned in the first step is used to calculate a set of longitudinal flow velocities in the flexible tube; a third step wherein the set of longitudinal flow velocities calculated in the second step are used to calculate a set of pressures corresponding to each of the perforations; a fourth step wherein Bernoulli's equation and the set of pressures calculated in the third step are used to calculate an updated set of exit velocities corresponding to each of the perforation; and a fifth step wherein the updated set of exit velocities determined in the fourth step are scaled such as to satisfy mass conservation, thereby obtaining a set of estimated velocities corresponding to each of the perforations, wherein the set of estimated velocities determined in the fifth step of an iteration are used as input for the next iteration” is being treated as a product by process limitation; that is, that the series of perforations of the apparatus are done by a process that uses a series of the claimed steps.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape system of Scott to have the conduit be flexible, extend inside the enclosure, and extend above the user as taught by Bongiovanni et al in order to better provide air into the enclosure and still be collapsible (Bongiovanni et al col 5 ln 45-65, col 6 ln 00-5).
 With respect to claim 12, Scott/Bongiovanni et al discloses The portable surgical system of claim 11, wherein the set of exit flow velocities assigned to each of the perforations in the first step of the first iteration follow a linearly increasing distribution (Bongiovanni et al Fig 6, perforations 56 along the tube 48).  
The claimed phrase is dependent on and in reference to a claims that is being treated as a product by process limitation; that is, that the series of perforations of the apparatus are done by a process that uses a series of the claimed steps.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape system of Scott to have the conduit be flexible, extend inside the enclosure, and extend above the user as taught by Bongiovanni et al in order to better provide air into the enclosure and still be collapsible (Bongiovanni et al col 5 ln 45-65, col 6 ln 00-5).
 With respect to claim 13, Scott/Bongiovanni et al discloses The portable surgical system of claim 11, wherein the computation comprises a number N of iterations, such that the N sets of estimated exit velocities determined after running each of the N iterations converges to a stable distribution of exit velocities (Bongiovanni et al Fig 6, perforations 56 along the tube 48).  
The claimed phrase is dependent on and in reference to a claims that is being treated as a product by process limitation; that is, that the series of perforations of the apparatus are done by a process that uses a series of the claimed steps.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape system of Scott to have the conduit be flexible, extend inside the enclosure, and extend above the user as taught by Bongiovanni et al in order to better provide air into the enclosure and still be collapsible (Bongiovanni et al col 5 ln 45-65, col 6 ln 00-5).
 	With respect to claim 14, Scott/Bongiovanni et al discloses The portable surgical system of claim 11, wherein the computation further comprises: determining a set of perforation positions as a function of the stable distribution of exit velocities by solving                 
                    
                        
                            x
                        
                        
                            j
                            +
                            1
                        
                    
                    -
                    
                        
                            x
                        
                        
                            j
                        
                    
                    =
                    ∝
                    ∙
                    
                        
                            1
                        
                        
                            
                                
                                    v
                                
                                
                                    F
                                    j
                                
                            
                        
                    
                
             ;                
                    w
                    h
                    e
                    r
                    e
                     
                    ≤
                    j
                    ≤
                    k
                
            , wherein α is determined by setting the distance between the first and last perforation to the desired length:                 
                    (
                    
                        
                            x
                        
                        
                            k
                        
                    
                    -
                    
                        
                            x
                        
                        
                            1
                        
                    
                    )
                     
                    =
                     
                    L
                
              (Bongiovanni et al Fig 6, perforations 56 along the tube 48).  
The claimed phrase is dependent on and in reference to a claims that is being treated as a product by process limitation; that is, that the series of perforations of the apparatus are done by a process that uses a series of the claimed steps.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape system of Scott to have the conduit be flexible, extend inside the enclosure, and extend above the user as taught by Bongiovanni et al in order to better provide air into the enclosure and still be collapsible (Bongiovanni et al col 5 ln 45-65, col 6 ln 00-5).
With respect to claim 15, Scott discloses A portable surgical system (Fig 1, surgical system shown can be moved as it is not permanently secured thus is portable) comprising: a flexible enclosure separating a surgical environment inside the flexible enclosure from an user environment outside the flexible enclosure (Fig 1, col 5 ln 5-15, col 1 ln 15-20, flexible material makes a sanitary environment).
Scott is silent on the flexible enclosure comprising a flexible tube configured to receive air from an environmental control system, wherein the flexible tube: comprises, in whole or in part a plurality of perforations disposed along the flexible tube; and is configured to operate as a valve system to prevent air backflow from the flexible enclosure (Scott discloses a conduit 36 which supplied continuous air flow to the surgical site, col 5 ln 00-5, col 8 ln 00-5, but the tube of Scott is not flexible nor does it have perforations).
Bongiovanni et al teaches an analogous isolation system with a drape 14 having a series of areas of optical clarity (Fig 3), wherein the flexible enclosure comprising a flexible tube configured to receive air from an environmental control system (Fig 6, col 5 ln 45-65, flexible tube 48/46 which extend from the lower to the upper side of the user and is connected to environmental control system “ECS” 11, tube is flexible as it can be fully collapsed and expanded- Fig 1-Fig 3, col 6 ln 00-5), wherein the flexible tube: comprises, in whole or in part a plurality of perforations disposed along the flexible tube (Fig 6, perforations 56 along the tube 48); and is configured to operate as a valve system to prevent air backflow from the flexible enclosure (Fig 6, col 5 ln 45-65, tube system can provide a continuous amount of air and along with outlet hose 42 would act as a valve system to prevent backflow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape system of Scott to have the conduit be flexible, extend inside the enclosure, and extend above the user as taught by Bongiovanni et al in order to better provide air into the enclosure and still be collapsible (Bongiovanni et al col 5 ln 45-65, col 6 ln 00-5).
With respect to claim 19, Scott/Bongiovanni et al discloses The portable surgical system of claim 15, wherein: the flexible tube is in an expanded state when the air is received from an air supply system of the environmental control system (Bongiovanni et al col 7 ln 15-20, collapsible but with air flow pressure, the tube exerts radial pressure and is expanded); and the flexible tube is in a collapsed state when air pressure within the flexible enclosure is pushing air outwardly in a direction outside the enclosure (Bongiovanni et al, col 8 ln 00-15, pressure flow from the tubes can be controlled, if air is pushed into the enclosure and then flow is ceased the pressure within the enclosure would push outwardly and result in the collapse of the flexible tubes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape system of Scott to have the conduit be flexible, extend inside the enclosure, and extend above the user as taught by Bongiovanni et al in order to better provide air into the enclosure and still be collapsible (Bongiovanni et al col 5 ln 45-65, col 6 ln 00-5).
With respect to claim 20, Scott/Bongiovanni et al discloses The portable surgical system of claim 15, wherein: the flexible tube is configured to operate in a plurality of states based on airflow, the plurality of states comprising an open state and a closed state (Bongiovanni et al col 7 ln 15-20, collapsible but with air flow pressure, the tube exerts radial pressure and is expanded); in the open state, the flexible tube is configured to receive a net positive airflow from an air supply system of the environmental control system (Bongiovanni et al, col 8 ln 00-15, pressure flow from the tubes can be controlled, tube can be expanded in a flow state); and in the closed state, the flexible tube is configured to prevent flow reversal in response to no airflow or reverse airflow occurring from the air supply system to the flexible enclosure (Bongiovanni et al, col 8 ln 00-15, pressure flow from the tubes can be controlled, tube can be collapsed in a non-flow state as the tube is flexible and pressure is controllable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape system of Scott to have the conduit be flexible, extend inside the enclosure, and extend above the user as taught by Bongiovanni et al in order to better provide air into the enclosure and still be collapsible (Bongiovanni et al col 5 ln 45-65, col 6 ln 00-5).
With respect to claim 18, Scott discloses A portable surgical system (Fig 1, surgical system shown can be moved as it is not permanently secured thus is portable) comprising: a flexible enclosure separating a surgical environment inside the flexible enclosure from an user environment outside the flexible enclosure (Fig 1, col 5 ln 5-15, col 1 ln 15-20, flexible material makes a sanitary environment), the flexible enclosure comprising: a drape configured to be disposed on or around a surgical site of a patient's body and to expose the surgical site (Fig 1, col 6 ln 25-35, drape 10 around opening 30 at and exposing the surgical site); and one or more areas of high optical clarity for viewing the inside of the flexible enclosure (Fig 1, clear window 12, col 5 ln 15-20), wherein, while the surgical system is deployed in use, only the surgical site is included within the flexible enclosure, and the remainder of the patient body is essentially excluded from the surgical environment inside the flexible enclosure (Fig 1, col 6 ln 25-35, drape 10 around opening 30 at and exposing the surgical site, enclosure rests above the patient so only the surgical site is included in the enclosure); an environmental control system configured to supply air to the flexible enclosure and to create essentially sterile conditions inside the flexible enclosure (Fig 2, environmental control pump 38/40); one or more ports for accessing the surgical site (Fig 2, port is connection between tube/conduit 36 and pump 38/40); and one instrument section configured to accommodate inside the flexible enclosure an instrument tray disposed above a portion of the patient's body (Fig 2, “instrument section” is being interpreted broadly to be any section that is capable of holding an instrument tray as there are not structural limitations regarding the feature outside of that it is capable of holding an instrument tray and residing above the patient; portion of drape 10 adjacent to flap 50 is near to the surgical site 30 and is a volume that would be capable of holding an instrument tray, further instrument trays can be passed through flap 50 and then be seen using window 12, further the drape enclosure is flexible and thus can be bend to rest on a table above the user).
Scott is silent on the elected embodiment which has an inner air flow tube system.
Bongiovanni et al teaches an analogous isolation system with a drape 14 having a series of areas of optical clarity (Fig 3), wherein the conduit 42/40 which provides airflow (analogous to the a conduit 36 which supplied continuous air flow of Scott) which further has a flexible overhead tube attached to the inside of the flexible enclosure and connected to an environmental control system (Fig 6, col 5 ln 45-65, flexible tube 48/46 which extend from the lower to the upper side of the user and is connected to environmental control system “ECS” 11, tube is flexible as it can be fully collapsed and expanded- Fig 1-Fig 3, col 6 ln 00-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape system of Scott to have the conduit be flexible, extend inside the enclosure, and extend above the user as taught by Bongiovanni et al in order to better provide air into the enclosure and still be collapsible (Bongiovanni et al col 5 ln 45-65, col 6 ln 00-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM BAKER/Examiner, Art Unit 3786